Citation Nr: 1607193	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-11 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), currently rated as 50 percent since July 2, 2007, and 100 percent since June 27, 2014.
 
 2.  Entitlement to a total disability evaluation based upon individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  The Veteran's DD 214 indicates he was a light weapons Infantryman and earned a Combat Infantryman Badge, among others, during his service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In this rating decision, the RO granted service connection for PTSD, assigning a 30 percent rating, effective July 2, 2007, the date of the original claim.  The Veteran subsequently appealed this rating decision. 

In January 2013, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The RO issued another rating decision in October 2015, which increased the disability rating for the PTSD to 50 percent, retroactively effective from July 2, 2007, and to 100 percent, retroactively effective from June 27, 2014.  The Veteran continued to appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1.  For the entire appeal period extending from July 2, 2007, the evidence reflects that the Veteran's PTSD has been manifested by symptoms that more nearly approximate total occupational and social impairment.

2.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD, his claim for a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 100 percent for the service-connected PTSD have been met for the entirety of the appeal period extending from July 2, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The claim of entitlement to a TDIU is moot in light of the award of a total disability evaluation for the service-connected PTSD, effective on the date of receipt of the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  PTSD Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling since July 2, 2007, and 100 percent disabling since June 27, 2014,  under 38 C.F.R. § 4.130, DC 9411.  A discussion of the 100 percent rating is not warranted since this is the maximum schedular evaluation available.  Id.  The Veteran seeks an initial disability evaluation in excess of 50 percent prior to June 27, 2014.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 44 to 60.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).   On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in November 2009, the previous versions of the regulations including references to DSM-IV apply.  

The Board finds that the Veteran is entitled to a 100 percent disability rating for the service-connected PTSD prior to June 27, 2014.  Specifically, there is evidence of total occupational and social impairment since July 2, 2007.  38 C.F.R. 4.130, DC 9411.

At his June 27, 2014, VA examination (which was the basis for the Veteran's current 100 percent schedular disability rating effective June 2, 2014), the VA examiner examined the Veteran and reviewed the Veteran's claims file.  The Veteran was accompanied by his spouse to the examination.  At the examination, the Veteran stated that he lived with his wife of over 38 years.  He had no friends and spent the majority of his time alone or on their property.  The Veteran and his wife stated that the Veteran was unable to tolerate being around others, even family members.  The wife stated that she had a family party at their house recently and the Veteran was unable to stay in the house.  The Veteran had not been employed since 2007, and his wife had quit her job in order to take care of the Veteran.  The Veteran stated that he had attempted to return to college after serving in the Republic of Vietnam, but he could not finish because he could not tolerate the protestors.  The examiner found that the Veteran's PTSD was manifested by the following pertinent symptoms:  an inability to establish and maintain effective relationships; disorientation to time and place; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; neglect of personal appearance and hygiene; impaired abstract thinking; impaired impulse control; and, mild memory loss, such as forgetting names, directions, or recent events.  The examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner concluded that it was at least as likely as not that the Veteran's service-connected disability of PTSD alone was productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment (sedentary or physical) consistent with his educational background and
occupational history.  Additionally, on the Veteran's February 2015 
VA Form 21-8940, the Veteran stated that he had been unemployed since November 2006 because of his service-connected PTSD.

The Board will now discuss the evidence of record prior to June 27, 2014.

Regarding occupational impairment, at his August 2007 VA psychiatric examination, the VA examiner determined that the Veteran had significant problems sustaining concentration and that his immediate memory was mildly impaired.  In a May 2008 statement, the Veteran reported "extreme problems with short term memory and . . . forgetting to complete what [he is] doing."  A January 2009 VA treatment record determined that the Veteran's "PTSD and depression, totally and permanently disabled [him] from any and all forms of gainful employment either full or part time."  The VA physician also found that the Veteran's PTSD caused short-term memory loss, such as difficulty remembering names and words.  In a September 2009 statement, the Veteran's spouse reported that the Veteran's memory was "shot," and he would often forget directions and doctors' appointments.  A June 2014 VA treatment record documented short-term memory loss with fair insight and judgment.  

Regarding social impairment, a June 2007 VA treatment record noted that the Veteran had been married to the same woman for 37 years, but he did not like to be around people.  At his August 2007 VA psychiatric examination, the Veteran reported a supportive relationship with his spouse of 35 years and his daughter.  He stated that he "shys away" from people because he gets nervous around people.  He indicated that he was socially avoidant.  A June 2009 VA treatment record documented that the Veteran did not like crowds and enjoyed spending time in the woods.  In a September 2009 statement, the Veteran's spouse stated that the Veteran often misses family social gatherings due to his PTSD, to include his only daughter's graduation.  The spouse indicated that she made sure the Veteran was dressed and groomed when he left the house, or else he would only shower once per week.  The Veteran's wife stated that she had to quit working so that she could take care of the Veteran.  She said the Veteran does not go into stores often and will wait in the car.  The spouse stated that they live in a town of 500 people, so it is easy for the Veteran to be secluded and isolated where they live.  A December 2009 VA treatment record documented that some days the Veteran does not feel like getting out of bed.  In a September 2011 VA treatment record, the Veteran reported verbally lashing out at his wife without thinking.  

Additionally, the August 2007 VA examiner found that the Veteran's PTSD resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The Board finds that the symptoms that supported the RO's assignment of a 100 percent rating effective June 27, 2014, are the same symptoms demonstrated prior to that effective date.  The Board finds no credible basis for the assignment of a staged rating.  Accordingly, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating prior to June 27, 2014.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for PTSD is warranted since July 2, 2007, the effective date of service connection.  38 C.F.R. § 4.130, DC 9411.

III.  TDIU Claim

The Board notes that as of July 2, 2007, the Veteran has been awarded a 100 percent schedular disability rating for his PTSD as a result of this Board decision.  

The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since July 2, 2007, the effective date of service connection for the PTSD.  Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").  

The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran's specific contention is that his PTSD renders him unemployable.  See, e.g., VA Form 21-8940 dated in February 2015.  The Veteran's disability rating for tinnitus does not amount to 60 percent, and there is no medical evidence that shows or suggests that the severity of the tinnitus alone renders the Veteran unemployable.  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  

As such, his claim for a TDIU is rendered moot and is therefore dismissed. 

      (CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for PTSD is granted for the entirety of the appeal period extending from July 2, 2007.

The claim of entitlement to a TDIU is dismissed. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


